Citation Nr: 1314475	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  11-27 194	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine. 

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1972 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO, in part, continued a noncompensable rating assigned to the service-connected residuals of a low back injury with pain.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Nashville, Tennessee RO.

By a September 2011 rating action, the RO assigned an overall 30 percent disability rating to the service-connected degenerative disc disease of the lumbar spine (previously rated as residuals of a low back injury with pain).  The RO assigned a separate 10 percent evaluation for the orthopedic manifestations of the service-connected degenerative disc disease of the lumbar spine and separate 10 percent disability ratings for radiculopathy of the right and left lower extremities that were associated with the degenerative disc disease of the lumbar spine.  As a result of the RO's action, the Board has characterized the issues on appeal as those listed on the title page. 


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1972 to October 1981.

2.  On April 24, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


